Exhibit 10.9

LOGO [g34808g57w20.jpg]

 

[Date]

Dear «Nickname»,

I am pleased to announce that the Board of Directors has approved your
participation in the [Year] Annual Incentive Plan. For [Year], we have
established a Target Incentive Award Percentage for your position of «Target»%
of your annual base salary. Please take the time to read this letter in detail.

[Year] Annual Incentive Plan (AIP)

Our Annual Incentive Plan for key leaders and individual contributors is
designed to align your efforts with our key business metrics, thus providing
line of sight from your job performance to its impact on our business results.
Your inclusion in this program recognizes the value you bring to our
organization and the important role that you will play in helping our company
meet its financial and strategic business objectives in [Year].

Scorecards

Our AIP establishes metrics for Lubrizol’s annual consolidated and business
segment performance. These metrics are intended to increase our profitability
while focusing on sustained growth for the long term and continued growth in
shareholder value.

The Consolidated scorecard focuses on the following key business metrics:

[Year] AIP Consolidated Scorecard

 

EPS

            % 

ROIC

            % 

Sustained Growth

            % 

At the consolidated level, EPS is the profitability metric, and it serves as the
circuit breaker. This means that there may be no payout if the threshold EPS
performance level is not achieved, regardless of performance relative to the
other scorecard metrics. ROIC (Return on Invested Capital) is a measure of the
return on the capital invested in Lubrizol. The Sustained Growth metric is a
measure of Lubrizol’s progress against its infrastructure, organizational
development, organic and acquisition growth objectives.



--------------------------------------------------------------------------------

For participants in the business segments, the [Year] AIP focuses on the
following key business metrics:

[Year] AIP Segment Scorecard

 

Unit Operating Income

           %

ROGI

           %

Sustained Growth

           %

The Unit Operating Income metric (UOI) is a measure of the segment’s
profitability and has the largest single impact on the segment’s payout. The
ROGI (Return on Gross Investment) metric is a measure of each segment’s return
on invested capital. Similar to the consolidated scorecard, the segment
scorecard has a Sustained Growth metric, which is a measure of each segment’s
progress against its infrastructure, organizational development, organic and
acquisition growth objectives.

All participants in the [Year] AIP are assigned a scorecard based on their
specific position in the company. For example, a corporate participant may be
assigned 100% to the Consolidated scorecard, while a segment participant will
have     % of their payout determined by the consolidated scorecard and     %
determined by their Segment or Business Unit scorecard. For those participants
who are also assigned to a Segment or Business Unit scorecard, your targets will
be communicated under separate cover by your business unit leader.

Award Calculation & Plan Administration

Your target AIP award may be estimated by multiplying your Target Incentive
Award Percentage by your base salary. Your actual incentive award percentage
will be determined based on Lubrizol’s actual performance as measured by the
appropriate scorecards. The plan provides for a payout of between 50% and 200%
of your Target Incentive Award Percentage, depending on actual performance.

However, any payments under the [Year] AIP are subject to adjustment based on
your individual performance and the discretion of the Organization &
Compensation Committee of the Board of Directors. The terms of all employees’
compensation and bonus plans are determined and revisited at least annually, and
are subject to change. This letter applies to the [Year] AIP only, and no
promises or representations (oral or written) can enlarge or modify your
entitlement to an award under the terms of the [Year] AIP, or can guarantee your
inclusion in future AIPs, if any.

The following web address can be used to access the page for your specific plan
information after April 1, [Year]:                     . Please save this web
address as a “favorite” so that you can periodically check your plan’s
performance.

If you have questions or need additional information, please contact your
compensation representative.

Sincerely,

The Lubrizol Corporation

29400 Lakeland Boulevard, Wickliffe, Ohio 44092-2298

www.lubrizol.com